    Case 16-26471          Doc 546   Filed 12/04/18 Entered 12/04/18 14:15:17    Desc Main
                                      Document     Page 1 of 11

This order is SIGNED.


Dated: December 4, 2018
                                                R. KIMBALL MOSIER
                                               U.S. Bankruptcy Judge


   Prepared and submitted by:

   George Hofmann (10005)
   Patrick E. Johnson (10771)
   Jeffrey L. Trousdale (14814)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, UT 84111
   Telephone: (801) 363-4300
   Email: ghofmann@cohnekinghorn.com
          pjohnson@cohnekinghorn.com
          jtrousdale@cohnekinghorn.com

   Attorneys for III Exploration II, LP

                          IN THE UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


    In re: III EXPLORATION II LP,                     Bankruptcy No. 16-26471 (RKM)

                       Debtor.                                   Chapter 11


           FINDINGS AND CONCLUSIONS REGARDING CONFIRMATION
    OF DEBTOR’S AMENDED PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE
                           BANKRUPTCY CODE



           This matter came before the Court on December 4, 2018, at 1:00 p.m. (the

   “Confirmation Hearing”) to consider confirmation of the Amended Plan of Liquidation

   under Chapter 11 of the Bankruptcy Code, dated October 26, 2018 [Docket No. 521]

   (the “Plan”), filed by III Exploration II LP, debtor-in-possession (the “Debtor”). George

   Hofmann and Patrick Johnson appeared on behalf of the Debtor. Other counsel and


   {00414342.DOCX /}
 Case 16-26471           Doc 546     Filed 12/04/18 Entered 12/04/18 14:15:17               Desc Main
                                      Document     Page 2 of 11




parties-in-interest noted their appearances on the record.

        Based upon the evidence received at the Confirmation Hearing, the Debtor’s

Memorandum of Law in Support of Plan of Liquidation under Chapter 11 of the

Bankruptcy Code [Docket No. 537] other papers filed concerning the Plan [e.g., Docket

Nos. 523, 525, 526, 528, 531, 532, 535, 536, 539 and 540], the statements of counsel

and other matters of record, having inquired into the legal sufficiency of the evidence

adduced, and good cause appearing, the Court hereby

        FINDS AND CONCLUDES1 as follows:

        A.          Exclusive Jurisdiction; Venue; Core Proceeding. This Court has

jurisdiction over the Bankruptcy Case2 pursuant to 28 U.S.C. §§ 157 and 1334. Venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core

proceeding under 28 U.S.C. § 157(b)(2), and this Court has exclusive jurisdiction to

determine whether the Plan complies with the applicable provisions of the Bankruptcy

Code and should be confirmed.

        B.          Judicial Notice. This Court takes judicial notice of the docket of the

Bankruptcy Case maintained by the Bankruptcy Court, including, without limitation, all

pleadings, papers and other documents filed, all orders entered, and the transcripts of,

and all minute entries, all transcripts of hearings, and all of the evidence received and

arguments made at the hearings held before the Court during the pendency of the

Bankruptcy Case.

        C.          Transmittal and Mailing of Materials; Notice. All due, adequate, and

1    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
findings of fact when appropriate. See Fed. R. Bankr. P. 7052.
2    Capitalized terms used but not otherwise defined herein are defined in the Plan.

{00414342.DOCX /}                                   2
 Case 16-26471           Doc 546     Filed 12/04/18 Entered 12/04/18 14:15:17              Desc Main
                                      Document     Page 3 of 11




sufficient notices of the Plan, the Confirmation Hearing, and the deadlines for voting on

and filing objections to the Plan, were given to all known holders of Claims and Interests

in accordance with the Bankruptcy Rules. The Disclosure Statement, Plan, and

relevant ballots were transmitted and served in substantial compliance with the

Bankruptcy Rules upon Creditors and holders of Equity Interests entitled to vote on the

Plan, and such transmittal and service were adequate and sufficient. No other or further

notice of the Plan or Confirmation Hearing is or shall be required.

        D.          Solicitation. The solicitation of votes for acceptance or rejection of the

Plan complied with §§ 1125 and 1126,3 Bankruptcy Rules 3017 and 3018, all other

applicable provisions of the Bankruptcy Code, and all other rules, laws, and regulations.

Based on the record before the Court in the Bankruptcy Case, the Debtor has acted in

“good faith” within the meaning of § 1125, and is entitled to the protections afforded by

§ 1125(e).

        E.          Distribution. All procedures used to distribute the solicitation materials to

the applicable holders of Claims and Equity Interests and to tabulate the ballots were

fair and conducted in accordance with the Bankruptcy Code, the Bankruptcy Rules, the

local rules of the Bankruptcy Court, and all other rules, laws, and regulations.

        F.          Creditors’ Acceptance of Plan. The Plan establishes three Classes of

Claims and one Class of Interests. Class 1 accepted the Plan. Classes 2, 3 and 4 were

impaired and were not entitled to vote on the Plan. They are deemed to have rejected

the Plan; nevertheless, the Debtor received one vote to accept the Plan from a member


3   Unless otherwise provided, all references to statutory sections in these Findings and Conclusions
using the section symbol “§” are to the relevant sections of the Bankruptcy Code.

{00414342.DOCX /}                                   3
 Case 16-26471             Doc 546   Filed 12/04/18 Entered 12/04/18 14:15:17      Desc Main
                                      Document     Page 4 of 11




of Class 2. No creditors in Classes 2, 3 and 4 objected to confirmation of the Plan.

There were no objections to the Plan.

        G.            Plan Complies with Bankruptcy Code. The Plan, as supplemented and

modified by the Confirmation Order, complies with the applicable provisions of the

Bankruptcy Code, thereby satisfying § 1129(a)(1).

                i.          Proper Classification. The Claims and Interests placed in each

        Class are substantially similar to other Claims in each such Class. The Plan

        properly classifies Claims. In addition to Administrative Expense Claims and

        Priority Tax Claims, which are not classified under the Plan, the Plan designates

        various separate Classes of Claims and Interests based on differences in their

        legal nature or priority. Further, valid business, factual and legal reasons exist

        for separately classifying the various Classes of Claims and Interests under the

        Plan. Finally, the Classes do not unfairly discriminate between holders of Claims

        and/or the Holders of Interests. Thus, the Plan satisfies §§ 1122 and 1123(a)(1).

               ii.          Specify Unimpaired Classes. Classes 1, 2, 3 and 4 are designated

        as impaired Classes under the Plan. No Classes are unimpaired. Thus,

        § 1123(a)(2) is satisfied.

               iii.         Specify Treatment of Impaired Classes. Classes 1, 2, 3 and 4 are

        designated as impaired under the Plan. Article IV of the Plan specifies the

        treatment of the impaired Classes of Claims and Interests, thereby satisfying

        § 1123(a)(3).

              iv.           No Discrimination. The Plan provides for the same treatment for

        each Claim or Interest in each respective Class unless the holder of a particular

{00414342.DOCX /}                                 4
 Case 16-26471       Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17         Desc Main
                                 Document     Page 5 of 11




        Claim or Interest has agreed to less favorable treatment with respect to such

        Claim or Interest, thereby satisfying § 1123(a)(4).

               v.     Implementation of Plan. The Plan provides adequate and proper

        means for implementation of the Plan, thereby satisfying § 1123(a)(5). Among

        other things, Articles VI and VIII provides for (a) the revesting of the assets of the

        Estate in the Reorganized Debtor; (b) the continuation of bankruptcy case

        administration; (c) cash distributions to the holders of allowed Class 1 Claims; (d)

        appointment of Plan Administrator; and (e) the winding down of the affairs of the

        Debtor.

              vi.     Selection of Post-Confirmation Managers. The identity and

        affiliations of Michael Rich, who will serve as the Plan Administrator, is properly

        disclosed in the Disclosure Statement and the Plan. Thus, § 1123(a)(7) is

        satisfied.

              vii.    Additional Plan Provisions. The Plan’s provisions are appropriate

        and consistent with the applicable provisions of the Bankruptcy Code, including

        provisions respecting (a) the rejection of executory contracts and unexpired

        leases, (b) provisions governing distributions on account of Allowed Claims,

        particularly as to the timing and calculation of amounts to be distributed, (c)

        establishing procedures for resolving Disputed Claims and making distributions

        on account of such Disputed Claims once resolved, and (d) provisions regarding

        the retention by this Court over certain matters after the Effective Date. As such,

        the requirements of § 1123(b) are satisfied.

             viii.    Bankruptcy Rule 3016(a). The Plan is dated and identifies the

{00414342.DOCX /}                              5
 Case 16-26471            Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17     Desc Main
                                      Document     Page 6 of 11




        Debtor as the proponent, thereby satisfying Bankruptcy Rule 3016(a).

        H.           The Plan and its Proponent Comply with the Bankruptcy Code. The Plan

complies with the applicable provisions of the Bankruptcy Code. Likewise, the Debtor

has complied with the applicable provisions of the Bankruptcy Code. Thus,

§§ 1129(a)(1) and (a)(2) are satisfied.

                i.         The Debtor is a proper proponent of the Plan under § 1121(c).

               ii.         The Debtor has complied with the applicable provisions of the

        Bankruptcy Code, including § 1125, the Bankruptcy Rules, and other orders of

        the Court in transmitting the Plan, the Disclosure Statement, the ballots, related

        documents and notices, and in soliciting and tabulating votes on the Plan.

        I.           Plan Proposed in Good Faith. The Plan is proposed in good faith and not

by any means forbidden by law and, therefore, complies with the requirements of

§ 1129(a)(3). In determining that the Plan has been proposed in good faith, the Court

has examined the totality of the circumstances surrounding the filing of the Bankruptcy

Case and the formulation of the Plan.

        J.           Payments for Services or Costs and Expenses. Any payment made or to

be made under the Plan for services or for costs and expenses in or in connection with

the Bankruptcy Case prior to the Effective Date, including all fees and expenses

incurred by Professionals, has been approved by, or is subject to the approval of, the

Court as reasonable, thereby satisfying § 1129(a)(4).

        K.           Plan Administrator of the Reorganized Debtor. The Plan and the

Disclosure Statement state that Michael Rich will serve as the Plan Administrator of the

Reorganized Debtor. His service is consistent with the interests of the holders of

{00414342.DOCX /}                                6
 Case 16-26471           Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17       Desc Main
                                     Document     Page 7 of 11




Claims and with public policy. Therefore, the requirements of § 1129(a)(5) are satisfied.

        L.          No Rate Changes. The Plan satisfies § 1129(a)(6) because the

Confirmed Plan does not provide for any change in rates over which a governmental

regulatory commission has jurisdiction.

        M.          Best Interests of Creditors Test. The Plan satisfies § 1129(a)(7) with

respect to all Classes of Claims and Interests. All Classes have either accepted the

Plan, or will receive property of a value, as of the Effective Date, that is not less than the

amount that such holder would so receive or retain if the debtor were liquidated under

chapter 7 on the Effective Date. As such, § 1129(a)(7)(A) is satisfied.

        N.          Acceptance by Certain Classes. Class 1 accepted the Plan. Classes 2, 3

and 4 were not entitled to vote on the Plan and are deemed to reject the Plan. As

described in Section “W” below, the Plan satisfies the “cram down” requirements as to

these Classes.

        O.          Treatment of Administrative Expense Claims and Priority Tax Claims. The

Plan satisfies the requirements of § 1129(a)(9). Except to the extent the holder of a

particular Claim agrees to a different treatment, the Plan specifies that Administrative

Expense Claims (including professional compensation) and Priority Tax Claims shall be

paid as mandated by § 1129(a)(9).

        P.          Acceptance by at Least One Impaired Class. As set forth in the Ballot

Tabulation Report [Docket No. 536], Class 1, which is impaired and is not an insider,

was entitled to vote on the Plan and has accepted the Plan. Therefore, the Debtor has

satisfied this requirements of § 1129(a)(10).

        Q.          Feasibility. The Plan is feasible and complies with § 1129(a)(11) because

{00414342.DOCX /}                                 7
 Case 16-26471           Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17      Desc Main
                                     Document     Page 8 of 11




confirmation is not likely to be followed by a liquidation or the need for further financial

reorganization of the Debtor. The Court is satisfied that the Plan offers a reasonable

prospect of success and is workable. As such, the requirements of section 1129(a)(11)

are satisfied.

         R.         Payment of Fees. All fees payable under 28 U.S.C. § 1930 have been

paid, or will be paid on or before the Effective Date, pursuant to Section 2.2(b) of the

Plan, thereby satisfying § 1129(a)(12).

         S.         Continuation of Retiree Benefits. The Plan complies with § 1129(a)(13)

because the Debtor is not obligated to pay any retiree benefits subject to § 1114.

         T.         No Domestic Support Obligations. The Debtor does not have any

domestic support obligations. Therefore, § 1129(a)(14) is not applicable.

         U.         Not an Individual. The Debtor is not an individual. As such § 1129(a)(15)

is not applicable.

         V.         Transfers Will Comply with Nonbankruptcy Law. The Plan complies with

§ 1129(a)(16) because any transfers of assets to be made under the Plan will be made

in accordance with applicable nonbankruptcy law that governs the transfer of property

by a corporation or trust that is not a moneyed, business, or commercial corporation or

trust.

         W.         Fair and Equitable; No Unfair Discrimination. Classes 2, 3 and 4 were not

entitled to vote on the Plan and are deemed to have rejected the Plan. There is no

unfair discrimination between the Classes of Claims because there is a reasonable

basis for the different treatment of each Class of Claims. The Plan is fair and equitable

to unsecured Claims (Classes 2 and 3) because the Plan satisfies the “Absolute Priority

{00414342.DOCX /}                                8
 Case 16-26471           Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17           Desc Main
                                     Document     Page 9 of 11




Rule.” The Plan is fair and equitable to Equity Interests because the Plan gives the

holders of Equity Interests the value of their interests, which is zero, and because no

holder or other person having an interest “junior” to Classes 2 or 3 will receive or retain

any property under the Plan. Accordingly, the Plan complies with the requirements of

§ 1129(b).

        X.          No Other Plan. No other chapter 11 plan is pending before the Court in

this Bankruptcy Case and no other plan has been, or will be, confirmed in this Case. As

such, the requirements of § 1129(c) are satisfied.

        Y.          Principal Purpose of Plan. The principal purpose of the Plan is not the

avoidance of taxes or the avoidance of the application of Section 5 of the Securities Act

of 1933 (15 U.S.C. § 77e). Therefore, the Plan satisfies the requirements of § 1129(d).

        Z.          The Court announced other findings of fact and conclusions of law on the

record at the Confirmation Hearing, which findings and conclusions are incorporated

herein by reference.

        AA.         In summary, the Confirmed Plan complies with, and the Debtor has

satisfied, all applicable confirmation requirements, and the Plan will be confirmed by

entry of the separate Confirmation Order.

     ------------------------------------- END OF DOCUMENT -------------------------------------




{00414342.DOCX /}                                 9
    Case 16-26471   Doc 546    Filed 12/04/18 Entered 12/04/18 14:15:17         Desc Main
                               Document      Page 10 of 11




                     DESIGNATION OF PARTIES TO BE SERVED

     Service of the foregoing ORDER CONFIRMING DEBTOR’S PLAN OF
LIQUIDATION shall be served on the parties in the manner designated below:

By Electronic Service: I certify that the parties of record in this case, as identified
below, are registered CM/ECF users.

•    Michael A. Axel michael_axel@keybank.com
•    David M. Bennett david.bennett@tklaw.com, gracie.gonzales@tklaw.com;
     Shannon.savage@tklaw.com;tj.crittendon@tklaw.com
•    Mona Lyman Burton mburton@hollandhart.com,
     intaketeam@hollandhart.com;slclitdocket@hollandhart.com;lcpaul@hollandhart.com
•    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
     James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
•    P. Matthew Cox bankruptcy_pmc@scmlaw.com
•    Timothy A. Davidson taddavidson@andrewskurth.com
•    Mark R. Gaylord gaylord@ballardspahr.com, boyntonm@ballardspahr.com;
     saltlakedocketclerk@ballardspahr.com;wanbergg@ecf.courtdrive.com
•    Tyler M. Hawkins hawkinst@ballardspahr.com, saltlakedocketclerk@
     ballardspahr.com;lawsont@ballardspahr.com,wanbergg@ecf.courtdrive.com
•    George B. Hofmann ghofmann@cohnekinghorn.com,
     dhaney@cohnekinghorn.com;mparks@cohnekinghorn.com
•    Patrick E Johnson pjohnson@cohnekinghorn.com,
     jdannenmueller@cohnekinghorn.com
•    Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov,
     James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
•    Demetra L. Liggins demetra.liggins@tklaw.com, nashira.parker@tklaw.com;
     mattia.maldonado@tklaw.com
•    Steven J. McCardell smccardell@djplaw.com, khughes@djplaw.com
•    Michael S. Myers myersms@ballardspahr.com, hartt@ballardspahr.com
•    Dianne Orcutt dianneo@utahcounty.gov, pauljo@utahcounty.gov
•    Douglas J. Payne dpayne@fabianvancott.com, mparks@fabianvancott.com;
     mdewitt@fabianvancott.com
•    David L. Pinkston bankruptcy_dlp@scmlaw.com
•    Anthony F. Pirraglia anthony.pirraglia@tklaw.com
•    Adam H Reiser areiser@cohnekinghorn.com
•    Knute A. Rife KARife@RifeLegal.com
•    Brian M. Rothschild brothschild@parsonsbehle.com, ecf@parsonsbehle.com
•    Steven Soule ssoule@hallestill.com
•    J. Preston Stieff jps@stiefflaw.com, office@stiefflaw.com
•    Jeffrey L. Trousdale jtrousdale@cohnekinghorn.com, nlakey@cohnekinghorn.com
•    United States Trustee USTPRegion19.SK.ECF@usdoj.gov


{00414342.DOCX /}                            10
    Case 16-26471     Doc 546   Filed 12/04/18 Entered 12/04/18 14:15:17   Desc Main
                                Document      Page 11 of 11




•    Bruce H. White     bwhite@parsonsbehle.com, chuston@parsonsbehle.com

By U.S. Mail: In addition to the parties receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

A. John Davis                                   Paul Machmuller
222 S. Main Street Suite 2200                   Fuller Real Estate, LLC
Salt Lake City, UT 84101                        5300 DTC Parkway, Suite 100
                                                Greenwood Village, CO 80111



                                         /s/ Patrick E. Johnson




{00414342.DOCX /}                          11
